GARTH, Circuit Judge,
concurring, with whom Judge Hunter joins.
Judge Gibbons, writing for the court, has denied the Commonwealth’s Petition for Rehearing. I agree that the Petition should be denied, even though I maintain my disagreement with the Rule 60(b) argument found in the majority opinion. I therefore continue to hold to the view that because the payment orders and the order appointing a Master were improper, the contempt must fall as well. Nevertheless, I am in accord with the conclusion that the Commonwealth’s assertions regarding its motion to alter or amend the district court’s order of March 2, 1981, raise no issue requiring further consideration by this court.
I also agree that this court’s decision in Croker v. Boeing Co., 662 F.2d 975, 981-84 (3d Cir. 1981) (en banc), is inconsistent with the Supreme Court’s recent decision in White v. New Hampshire Department of Employment Security, --- U.S. ---, 102 S.Ct. 1162, 71 L.Ed.2d 325 (1982), and that therefore this Circuit’s Croker rule of appealability no longer has any vitality. I am concerned of course that this change in the time when an order becomes appealable may have unforeseen and dire effects on cases which are in our pipeline. It may also have a severe impact on parties who, in reliance on Croker, have taken no appeal from orders that are still awaiting determination of attorney’s fees, only to find now that under White the order should have been appealed at the time of judgment and that the time for appeal has thus already passed. Yet, having once confronted this issue and having concluded at that time that prudential as well as jurisprudential considerations were best served by the Croker rule, there is little more to be said now that Croker has been effectively rejected by the Supreme Court’s opinion in White.
While this change in the law of finality does not, of course, affect my earlier conclusion that the contempt order in this case was appealable, it does obviate the need to rely solely on Latrobe Steel Co. v. United Steelworkers, 545 F.2d 1336 (3d Cir. 1976), and United States v. Spectro Foods Corp., 544 F.2d 1175 (3d Cir. 1976), in support of *645jurisdiction under 28 U.S.C. § 1292. Accordingly, to the extent that I previously argued that jurisdiction over the contempt appeal could not be predicated on 28 U.S.C. § 1291, White has now persuaded me otherwise.
In all other respects, however, while I join in denying the Commonwealth’s Petition, I continue to adhere to my previously announced position, as it is expressed in the separate opinion which I filed urging that the contempt order should be overturned.